The instruction here under consideration is in complete accord with the statute as written, and, therefore, is correct unless a meaning can be given to the statute, by construction, different from what its words, on their face, imply — in other words, unless the statute can and should be so construed as not to forbid the parking of a vehicle on a highway without leaving opposite it at least twenty feet of the highway's width unobstructed. The rules of construction here invoked for that purpose are: (1) A statute should be given a reasonable construction; and (2) should not be applied here when so to do would lead to a result so absurd and unjust as to manifestly indicate that the legislature did not intend for it to apply thereto.
The first of these rules comes into play when, but not unless, the statute is ambiguously phrased, and then only as an aid in determining which of more than one of its possible meanings should be adopted. Resort may be had to the second of these rules when, but not before, the meaning of the statute under consideration has been ascertained.
The statute is admittedly plain and unambiguous, but a majority of the court say that its prohibition is arbitrary and unreasonable and that, consequently, it should be so interpreted as to remove that defect therefrom — in other words, it should be amended by judicial construction and made to mean something other than it did when it was enacted by the legislature and more in accord with what the court thinks is reasonable and just. I know of no rule of construction that so permits. The meaning which the court says should be given the statute is arrived at by the judicial insertion of the words "if practical" between the words "every event" and the words "a clear," and the insertion of the words "in any event" *Page 261 
between the words "vehicles and" and the words "a clear view."1
The statute in clear and apt language positively forbids the stopping or parking of a vehicle on a highway unless both of two things concur: (1) there remains "a clear and unobstructed width of at least 20 feet of such part of the highway opposite such standing vehicle;" and (2) "a clear view of such stopped vehicle be available from a distance of 200 feet in each direction upon such highway." As now amended by judicial construction, it permits parking on a highway without leaving this twenty feet thereof unobstructed when it is impracticable so to do, provided "a clear view of such stopped vehicle be available from a distance of 200 feet in each direction upon such highway." It may be, as to which I express no opinion, that the statute as thus amended is an improvement on what it was when it was enacted, but the making of this improvement, if such it is, is for the legislature, and not for the courts.
But it is said that the right to travel in a vehicle on a highway includes the right to stop the vehicle thereon "temporarily for a legitimate or necessary purpose" and that this statute, as written, would arbitrarily interfere therewith and is, therefore, constitutionally invalid, the section of the Constitution violated not being pointed out. A traveler on a public highway may stop his vehicle temporarily thereon "provided in doing so he exercises reasonable care under the circumstances to avoid injury or damage to other travelers" (25 Am. Jur., Highways, Sec. *Page 262 
211), and while he cannot be arbitrarily deprived of the right so to do, its exercise may be regulated by statute. One exercising the right to park a vehicle temporarily on a highway without precaution to prevent injury therefrom to other travelers thereon may be guilty of negligence at common law, although there is a clear view of the parked vehicle for 200 feet in each direction upon such highway. Whether the one who so parked the vehicle is liable to another for injury therefrom depends, at common law and under this statute, on whether this negligence was the proximate cause of the injury, and, in some jurisdictions, but not in this, on whether the negligence of the injured person contributed to the infliction of his injury. This being true, I am unable to perceive how the requirements of this statute can be said to be unreasonable and arbitrary. It is true that it restricts, though not very materially, a common-law right, but such is the usual case with statutes dealing with that law. Moreover, when a traveler complies with the statute he is relieved from taking any further precautions to prevent injury to other travelers on the highway; consequently, the statute would seem to be beneficial rather than detrimental to him. Furthermore, if, as written, the statute violates the Constitution, that fact, the statute being unambiguous, does not authorize the court to amend it by construction so as to bring it in accord with the Constitution. The court's duty in such a case is simply to decline to enforce the statute.
Again it is said that it was impossible for the driver of this bus to park it where he did and leave twenty feet of the highway opposite it unobstructed; and, since no man can be required to do the impossible, the statute should be held not to be here applicable. The defect in this argument is that there was no necessity for the stopping of this bus at this time and place. The appellant is under no duty to stop its busses on the highway other than at places thereon at which it can comply with the law when so doing. Its duty in this connection is to *Page 263 
run its busses according to the schedule approved by the public service commission and to provide regular stations for receiving and discharging passengers at which its busses can stop and remain standing without violating the law. I freely admit that, under an age-old legal maxim, impelling necessity excuses the violation of a statute. Several forms of this maxim appear in 45 C.J. 585, and can be found in any law dictionary. This maxim, however, can afford the appellant no comfort, for the stopping of a vehicle on a highway merely for the convenience of its driver or of another is, of course, not within its protection.
Again it is said that, within the judicial knowledge of this court, "at least 85% of the public highways of this state are of such width that it is only occasionally possible, and this often at distant intervals, to stop a vehicle so as to leave as much as twenty feet of unobstructed highway to the side of the vehicle," from which to enforce the statute, as written, "would lead to unthought of and absurd consequences." I do not know what percent of the public highways are in this condition, and if we can take judicial notice thereof, as to which I express no opinion, the appellee has brought no data, competent or otherwise, to our attention bearing thereon. But if it be true that 85% of the highways are in this condition, that fact cannot change the meaning of the statute, since it is plain and unambiguous, but might affect the validity vel non of the statute as a whole.
One thing this amendment should, but fails to, do, is to advise the traveler on a highway whether he can park his vehicle thereon when so to do would not leave a sufficient, unobstructed width of the highway opposite the parked vehicle for the passage of other vehicles.
I am requested by Justice ANDERSON to say that he concurs in this opinion.
1 Clause (a) of the section, as amended, would read as follows: Upon any highway outside of a business or residence district no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the paved or improved or main traveled part of the highway when it is practical to stop, park, or so leave such vehicle off such part of said highway, but in every event, if practical, a clear and unobstructed width of at least 20 feet of such part of the highway opposite such standing vehicle shall be left for the free passage of other vehicles and, in any event, a clear view of such stopped vehicle be available from a distance of 200 feet in each direction upon such highway. *Page 264